Citation Nr: 0104856	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-15 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of VA 
compensation benefits.

2.  Entitlement to an increased rating for aright knee 
disorder, currently evaluated as 50 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to VA compensation benefits 
under the provisions of 38 U.S.C. 1151 for residuals of a 
gunshot wound to the left leg.

4.  Entitlement to an automobile and/or other conveyance.

5.  Entitlement to special VA monthly pension by reason of 
being housebound.

6.  Entitlement to a total disability rating based on 
individual unemployability.


WITNESSES AT HEARING ON APPEAL

Appellant and R. H.

ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel

INTRODUCTION

The appellant served on active duty from June 1974 to October 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office, located in St. 
Petersburg, Florida, including a decision by the Committee on 
Waivers and Compromises (Committee). 


REMAND

A preliminary review of the record discloses that this case 
must be remanded to the RO to address procedural matters.  

The record contains a VA Form 9, in which the appellant 
expressed his desire to have a hearing before a Member of the 
Board traveling to the RO.  While the case was at the Board, 
he was sent letter asking him to clarify his desire to have 
an appellate hearing.  In January 2001, the appellant 
reiterated his request for a hearing, but requested that it 
be a telephone hearing.  He was informed that the Board could 
not conduct a telephone hearing, and instead was offered the 
opportunity to appear at a videoconference hearing before a 
member of the Board at the RO.  It is unclear from the 
appellant's communication whether he still desires a hearing 
and there is no indication that he has officially withdrawn 
his initial request.  Since travel Board and videoconference 
hearings are in general scheduled by the RO (See 38 C.F.R. 
§ 20.704(a) (2000)), the Board is herein remanding the case 
for the purpose of satisfying this procedural due process 
obligation.  

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law redefines 
the obligations of the VA with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the VA has not yet considered whether any additional 
notification or development actions are required in this case 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92. 

In view of the foregoing, the Board must remand the case to 
ensure that the appellant is afforded all due process of law 
considerations.  Accordingly, this case is REMANDED for the 
following development:

1.  Initially, the RO must review the 
claims file and ensure that any and all 
notification and development actions 
applicable to the appellant's claims and 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any other 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions that 
may be subsequently issued also should be 
considered.  

2.   Thereafter, the case should be reviewed 
by the RO.  If the benefits sought on appeal 
remain denied, the appellant should be 
provided with a supplemental statement of the 
case.  The supplemental statement of the case 
must contain notice of all relevant actions 
taken on the claims for benefits, to include 
a summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.          

3.  Then, the RO should contact the 
appellant and his representative, if one 
is appointed, in order to seek 
clarification as to the type of hearing 
the appellant wants.  Thereafter, the RO 
should make the necessary arrangements to 
schedule the appellant for a hearing to 
be conducted by either the next member of 
the Board traveling to the RO, or by the 
use of videoconferencing, as it maybe 
appropriate or requested by the 
appellant.  The RO should notify the 
appellant of the date, time and place of 
such a hearing by letter mailed to his 
current address of record.  He is further 
advised that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.   All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

The purpose of this REMAND is to comply with due process 
requirements.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


